United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
C.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Amarillo, TX, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1898
Issued: February 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 26, 2014 appellant filed a timely appeal from a July 28, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a low back injury in the performance of duty.
FACTUAL HISTORY
On April 16, 2014 appellant, then a 32-year-old nursing assistant, filed a traumatic injury,
alleging that on April 10, 2014 at 1:30 a.m., a nurse asked her to assist in lifting a nonresponsive
resident from the floor. She indicated that she assisted with lifting the resident’s legs while the
other coworkers lifted the upper body and she felt her back “tweak.” Appellant’s supervisor,
1

5 U.S.C. §§ 8101-8193.

Angela Bowlin, noted on the Form CA-1, that appellant provided conflicting statements about
how her back injury occurred. She indicated that appellant reported to John F. Blakley, a
manager, that she hurt her back while moving furniture and subsequently indicated that she was
injured while lifting a nonresponsive resident.
Appellant submitted emergency department trauma records dated April 14, 2014 in which
she reported a mechanism of injury that she “was pulling furniture + felt a pop in her back.” In a
history and physical report, she complained of back pain which began on Thursday and reported
it was a recent injury that involved lifting, turning, and bending while at work. In an emergency
department record dated April 14, 2014, Dr. Peter Craig, a Board-certified emergency room
physician, diagnosed back pain, lumbar disc degeneration, and sciatica. In a return to work note
dated April 14, 2014, he noted that appellant could return to work on April 22, 2014 without
restrictions. In emergency room disposition summary, a nurse practitioner noted that appellant
was treated for back pain and reported a history of injury that she “was pulling furniture and felt
a pop in her back.” The nurse diagnosed lumbar disc degeneration and sciatica. In employing
establishment health records dated April 15, 2014, a nonidentified health care provider noted that
appellant reported that she and two other staff members were assisting a fallen resident and
appellant was moving the resident’s legs when she felt a “tweak in her back.” Appellant
reported having to change her scrubs because they were blood stained. She did not seek medical
care at that time but went home and took Ibuprophen. Appellant indicated that she reported to
work the next shift and was prepping a body of a deceased patient and did not feel well due to a
sore back. She indicated that she was off over the weekend and while vacuuming she had so
much pain that she “collapsed to knees” and was unable to get up. Appellant reported being
taken by ambulance to the emergency room and a magnetic resonance imaging (MRI) scan
revealed a herniated disc at L4-5.
Appellant was treated by Dr. Philip J. Lavallee, a Board-certified physiatrist, on April 21,
2014 for a low back injury. In an April 21, 2014 attending physicians report, Dr. Lavallee noted
that appellant reported on April 10, 2014 that she was called to a resident’s room to assist in
lifting a patient weighing 200 pounds and while she was lifting the patient’s feet and two other
coworkers were lifting the arms, she felt a tweak in her back. He diagnosed mid to lower back
sprain/strain with central herniated disc at L4-5. Dr. Lavallee noted with a checkmark “yes” that
appellant’s condition was caused or aggravated by an employment activity. In an alternate work
assignment form dated April 21, 2014, he noted that appellant could return to work with
restrictions. On May 7, 2014 Dr. Lavallee diagnosed status post lower back sprain/strain and
returned appellant to work full time without restrictions. An April 14, 2014 MRI scan of the
lumbar spine, revealed broad-based disc bulging at L4-5, no protrusion and no central canal or
foraminal stenosis.
In an e-mail dated April 15, 2014 to Ms. Bowlin, her supervisor, appellant indicated that
“I assisted Stephen and Connie with lifting ... off the floor. No sling was used; he was ice cold
and nonresponsive.”2 Appellant indicated that she informed Sue Clayton that she hurt her back
and her scrubs were soiled with blood. In an April 14, 2014 e-mail, Mr. Blakley noted being
contacted by appellant at 6:00 p.m. requesting to take sick leave due to hurting her back while
moving furniture. He indicated that at 8:30 p.m. she contacted him and indicated that she hurt
her back at work the previous Thursday while lifting a patient and reported her injury to
2

From the context of the evidence, it appears that the reference to “Connie” is to Connie Monroe.

2

Ms. Clayton and Steve Lee. Mr. Blakley reported contacting Mr. Lee who was unaware of
appellant’s injury.
In an April 16, 2014 e-mail, Ms. Clayton noted that the previous Friday at 6:00 a.m.
appellant requested to change into scrubs after getting blood on her clothes while in the patient’s
room. She noted inconsistencies in appellant’s story as the patient passed away at 11:30 p.m. the
previous evening. In an April 17, 2014 e-mail, Mr. Lee noted that on the evening of April 10,
2014, appellant did not verbalize that she had a back injury or pain. He noted that appellant got
blood on her scrubs and requested new clothing but did not complain of an injury. In an
April 18, 2014 e-mail, Stephen G. Sill, appellant’s coworker, noted that on April 10, 2014 at
approximately 1:00 a.m. he entered a resident’s room to administer medication and discovered
the resident lying on the floor. He requested assistance from appellant and Ms. Monroe to lift
the resident onto the bed. Mr. Sill and Ms. Monroe got under each of the residents arms while
appellant held his legs and lifted him onto the bed. Mr. Sill noted that appellant reported getting
blood on her scrubs from an open scab on the resident’s knee and he instructed her to speak to
the house supervisor to obtain new scrubs. In an April 18, 2014 e-mail from Ms. Bowlin to
Jennifer J. Smith, human resources specialist, she noted that appellant did not verbalize that she
experienced a back injury on the night of April 10, 2014. Ms. Bowlin indicated that appellant
requested new scrubs because they were stained with blood, but she never reported an injury.
In a memorandum dated April 21, 2014, the employing establishment disputed
appellant’s claim because the employing establishment believed the injury was unrelated to her
job. Ms. Smith referenced medical notes from April 14, 2014 which did not support a workrelated injury. In a report of contact, Ms. Bowlin noted that on April 16, 2014 at 7:46 p.m.
appellant texted her noting that she hurt her back lifting a resident. She attended a staff meeting
at 10:00 p.m. and noted speaking to Mr. Blakley who received two calls from appellant regarding
her back injury. Mr. Blakley indicated that appellant contacted him at 6:00 p.m. requesting sick
leave because she hurt her back moving furniture. He noted that appellant called him back at
8:30 p.m. requesting sick leave and indicated that she hurt her back at work while lifting a
patient and informed Ms. Clayton and Mr. Lee of her injury. Ms. Bowlin contacted Mr. Lee and
Ms. Clayton and both were unaware of appellant’s back injury. On April 16, 2014 she received
an e-mail from appellant who noted Ms. Clayton was too overwhelmed to report her injury.
Appellant indicated that she, Mr. Sill, and Ms. Monroe lifted a resident who was nonresponsive
off the floor without using a lift.
In letters of contravention dated May 9 and 23, 2014, the employing establishment
controverted the claim because appellant provided conflicting scenarios as to how her injury
occurred. Additionally, it indicated that the April 14, 2014 emergency department trauma record
reported that the injury occurred after appellant was pulling furniture. In a statement dated
April 17, 2014, Mr. Lee noted that appellant did not report a back injury on April 10, 2014;
rather she reported getting blood on her scrubs. Similarly, an April 18, 2014 statement from
Mr. Sill, an eyewitness, indicated that appellant did not mention a back injury; rather she
indicated that she got blood on her scrubs while lifting a resident. Additionally, Mr. Blakley
indicated that on April 14, 2014 appellant reported injuring her back while moving furniture and
then later that evening she reported injuring her back while lifting a resident. The employing
establishment further noted that she continued to work on April 10, 2014 and was off three days
before returning back to work on April 14, 2014.

3

Appellant submitted a May 11, 2014 report of emergency treatment in which
Dr. Lavallee noted with a checkmark that the injury or illness was work related and appellant
was able to return to work on May 12, 2014. In an emergency room progress note dated May 11,
2014, Dr. Anuradha Gopalachar, a Board-certified emergency room physician, treated appellant
for low back pain. Appellant reported that on April 10, 2014 she was lifting a patient in the
nursing home and had low back pain. She sought treatment from the emergency room and an
MRI scan revealed a herniated disc. Dr. Gopalachar noted that appellant had an underlying
health problem before this event. He diagnosed left lumbar strain and took appellant off work.
By letter dated June 18, 2014, OWCP advised appellant of the type of factual and
medical evidence needed to establish her claim and requested that she submit such evidence.
In a June 28, 2014 statement, appellant indicated that on April 10, 2014 she worked from
7:30 p.m. to 8:00 a.m. She indicated that around 1:00 a.m. she was assisting Mr. Sill with a
nonresponsive resident. Appellant reported being instructed to lift both of the resident’s legs
while the other employees lifted the upper half of the body. She noted that upon lifting the
resident she felt pain in her lower back. Appellant noted the resident was bleeding on his leg
which soiled her scrubs. She noted reporting her injury to Ms. Clayton who informed her that
she was overwhelmed but would call “Steve” to obtain new scrubs and inform him of her injury.
Appellant indicated that two and a half hours later she received new scrubs and was given Motrin
and a heating pad. She noted her supervisor, Ms. Clayton, told her that she “reported
everything” so appellant went home and rested. Appellant subsequently reported experiencing
pain when vacuuming her home and she could not move. She allegedly called her job and
informed management of her condition but learned that Ms. Clayton failed to document the work
incident. Appellant indicated that human resources instructed her to prepare a Form CA-1 since
Ms. Clayton did not follow policy.
In a July 18, 2014 letter of contravention, Ms. Smith advised that appellant resigned on
June 3, 2014. She noted the employing establishment controverted appellant’s claim because
appellant reported inconsistent stories as to how the traumatic injury occurred.
In a decision dated July 28, 2014, OWCP denied appellant’s claim on the basis that the
evidence did not support that the injury or events occurred as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury.”3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Daniel J. Overfield, 42 ECAB 718, 721 (1991).

4

In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another.
The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.5 In some traumatic injury cases this
component can be established by an employee’s uncontroverted statement on the Form CA-1.6
An alleged work incident does not have to be confirmed by eyewitnesses in order to establish
that an employee sustained an injury in the performance of duty, but the employee’s statement
must be consistent with the surrounding facts and circumstances and her subsequent course of
action.7 A consistent history of the injury as reported on medical reports, to the claimant’s
supervisor, and on the notice of injury can also be evidence of the occurrence of the incident.8
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury, and failure to obtain medical
treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in
determining whether a prima facie case has been established.9 Although an employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative valued and will stand unless refuted by strong or persuasive evidence,10 an employee
has not met this burden when there are inconsistencies in the evidence such as to cast serious
doubt upon the validity of the claim.11
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence. To establish a causal relationship
between the condition, as well as any attendant disability, claimed and the employment event or
incident, the employee must submit rationalized medical opinion evidence, based on a complete
factual and medical background, supporting such a causal relationship.12
ANALYSIS
Appellant filed a claim on April 16, 2014 alleging that on April 10, 2014 she assisted
coworkers with lifting a nonresponsive resident from the floor. She reported assisting coworkers
with lifting the resident’s legs while others lifted the upper body and she felt her back “tweak.”
However, the Board notes that there are inconsistencies in the evidence which cast serious doubt

5

Supra note 3.

6

John J. Carlone, 41 ECAB 354 (1989).

7

Rex A. Lenk, 35 ECAB 253, 255 (1983).

8

Id. at 255-56.

9

Dorothy M. Kelsey, 32 ECAB 998 (1981).

10

Robert A. Gregory, 40 ECAB 478 (1989).

11

Joseph A. Fournier, 35 ECAB 1175 (1984).

12

See Richard A. Weiss, 47 ECAB 182 (1995); John M. Tornello, 35 ECAB 234 (1983).

5

upon the validity of the claim. The Board finds that the claimed employment incident did not
occur as alleged.
Appellant submitted differing statements regarding to how her low back injury occurred.
She initially stated on the CA-1 form signed on April 16, 2014, that on April 10, 2014 at 1:30
a.m. she assisted coworkers with lifting a nonresponsive resident, and while she lifted his legs
the other coworkers lifted the upper body and she felt her back “tweak.” On April 14, 2014
Mr. Blakley, a manager, noted that appellant contacted him at 6:00 p.m. requesting to take sick
leave because she hurt her back while moving furniture. He indicated that subsequently at 8:30
p.m. appellant contacted him and indicated that she hurt her back at work the previous Thursday
while lifting a patient. Similarly, on April 17, 2014 Mr. Lee noted that on the evening of
April 10, 2014, appellant did not verbalize that she had a back injury at work. He noted that
appellant got blood on her scrubs and requested a new pair, but did not complain of an injury or
discomfort. On April 18, 2014 Mr. Sill, a witness, noted that on April 10, 2014 at approximately
1:00 a.m. he entered a resident’s room to administer medication and discovered the resident lying
on the floor. He requested assistance from appellant and Ms. Monroe in lifting the resident and
he and Ms. Monroe lifted the residents arms while appellant held his legs and lifted him onto the
bed. Mr. Sill indicated that appellant did not report an injury, rather, she noted getting blood on
her scrubs from the resident. Similarly, on April 16, 2014 Ms. Clayton noted that the previous
Friday appellant requested to change into scrubs after getting blood on her clothes while in a
resident’s room. In a report of contact, Ms. Bowlin noted that on April 16, 2014 at 7:46 p.m.
appellant texted her noting that she hurt her back lifting a resident. She attended a staff meeting
at 10:00 p.m. and noted speaking to Mr. Blakley who indicated receiving two calls from
appellant, at 6:00 p.m. appellant advised that she needed sick leave because she hurt her back
moving furniture and then subsequently at 8:30 p.m. she reported hurting her back while lifting a
patient. Ms. Bowlin contacted Mr. Lee and Ms. Clayton, and both were unaware of appellant’s
back injury but noted that she got blood on her scrubs.
Similarly, the medical evidence also offers a varying history of injury. In emergency
department trauma records dated April 14, 2014, appellant reported a mechanism of injury that
she “was pulling furniture + felt a pop in her back.” In a history and physical report of April 14,
2014, she complained of back pain which began on Thursday and reported it was a recent injury
that involved lifting, turning, and bending while at work. In an emergency room disposition
summary of April 14, 2014, a nurse practitioner noted that appellant was treated for back pain
and reported a history of injury that she “was pulling furniture and felt a pop in her back.” In an
April 21, 2014 employee health record note, Dr. Lavallee noted treating appellant for a low back
injury which she reported occurred on April 10, 2014 when she was helping to lift a resident.
Under these circumstances, the lack of confirmation of the claimed incident and inconsistencies
about the manner of how appellant was injured cast serious doubt upon the validity of the claim.
Additionally, there were no contemporaneous statements from persons present at the
employing establishment supporting that the incident occurred as alleged. Rather, Mr. Sill, who
was present when the alleged back injury occurred, indicated that appellant did not report that
she injured her back while lifting a patient; rather, she only noted getting blood on her scrubs.
While an injury does not have to be confirmed by eyewitnesses in order to establish that an
employee sustained an injury in the performance of duty, the employee’s statement must be
consistent with the surrounding facts and circumstances and her subsequent course of action.
These notes do not relate a consistent history of injury. Appellant also has not provided an
explanation for these inconsistent accounts of how the claimed injury occurred.
6

For these reasons, the Board finds that appellant has not established that the claimed
incident occurred as alleged. As appellant has not established that the April 10, 2014 incident
occurred as alleged, it is not necessary for the Board to consider the medical evidence regarding
causal relationship.13 Consequently, she has not met her burden of proof in establishing her
claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained a low back injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 28, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 5, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See S.P., 59 ECAB 184 (2007).

7

